Citation Nr: 0530575	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-00 252	)	DATE
	)
	)

On Appeal From The 
Department of Veterans Affairs Appeals Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The Board remanded this case in 
June 2004.  The case was returned to the Board by the Appeals 
Management Center's Resource Unit in Bay Pines, Florida.

The issue of entitlement to service connection for PTSD on a 
de novo basis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1997 rating decision denied entitlement to service 
connection for PTSD; the veteran did not appeal the decision.

2.  An unappealed rating decision of April 1999 continued the 
denial of service connection for PTSD.

3.  The evidence added to the record since the April 1999 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.





CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the instant appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was enacted.  The VCAA left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
proceed to evaluate the merits of that claim.  See 
38 U.S.C.A. § 5103A(f) (West 2002).

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Entitlement to service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  

The Board notes that 38 C.F.R. § 3.156(a), pertaining to the 
definition of new and material evidence, was amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The claim in the instant appeal was 
received in May 2000.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  "Material" 
evidence is evidence which bears directly and substantially 
upon the specific matter under consideration, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A June 1997 rating decision denied entitlement to service 
connection for PTSD.  The veteran was notified of the 
decision and of his appellate rights with respect thereto, 
but he did not appeal.  An unappealed April 1999 rating 
decision continued the denial of service connection for PTSD.  
Consequently, service connection for PTSD may be considered 
on the merits only if new and material evidence has been 
received since the time of the April 1999 adjudication.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2001).

The evidence on file at the time of the April 1999 rating 
decision included service medical records showing that the 
veteran presented in July 1967 with a three-month history of 
smoking marijuana secondary to "nerves;" he indicated that 
his nervousness stemmed from worrying about his family.  The 
service medical records are silent for any reference to PTSD.

The evidence previously considered also included service 
personnel records showing that the veteran served in Vietnam 
from April 1967 to April 1968.  According to the records, he 
served as an ammunition storage helper from April 1967 to 
August 1967, and then as a cook for the remainder of his tour 
in Vietnam.  He served with the 611th Ordnance Company from 
April 1967 to January 1968, and with the 205th Ordnance 
Platoon for the remainder of his time in Vietnam.

The evidence on file at the time of the April 1999 rating 
decision also included VA treatment records for August 1993 
to July 1997 showing that, beginning in 1993, the veteran 
reported experiencing psychiatric symptoms after recently 
experiencing problems at work.  The diagnoses included 
adjustment disorder and major depression.  In October 1996, 
he reported that he was a "combat veteran," and was 
assigned to dispose of corpses in My Lai the day following 
the massacre.  He was diagnosed with rule out PTSD.  In 
November 1996, he was evaluated by a psychologist, who made a 
provisional diagnosis of PTSD.  Later in November 1996, the 
diagnosis was changed to PTSD by history, and he was not 
thereafter diagnosed with that disorder.  In July 1997, a 
psychiatrist diagnosed major depressive disorder, and rule 
out PTSD.

The evidence previously considered also included the report 
of a January 1997 VA psychological examination.  The veteran 
reported serving with the 25th Ordnance Platoon as an 
ordnance specialist.  He indicated that he stayed at Cam Ranh 
Bay up to four months before relocating to Chu Lai, and that 
while he was not in direct combat, he witnessed shell and 
mortar attacks against his camp.  He also reported seeing 
bodies.  The examiner noted that the veteran did not describe 
a symptom pattern entirely consistent with PTSD, and 
concluded that the appellant did not have PTSD.  The examiner 
also concluded that the veteran's service in Vietnam was not 
the main problem.  He diagnosed recurrent major depressive 
disorder.

The evidence of record in April 1999 lastly included 
statements by the veteran in which he claimed to have served 
in Chu Lai during the Tet offensive, during which time his 
base was attacked.  He indicated that while in Chu Lai, a 
bomb fell from a plane and caused damage.  He also indicated 
that his unit, the 25th Ordnance Platoon, disposed of corpses 
in My Lai.

Pertinent evidence added to the record since the April 1999 
rating decision includes VA treatment records for August 1993 
to December 2004.  The records contain multiple entries since 
1999 documenting the veteran's report of increased 
psychiatric symptoms with Vietnam content.  The records do 
not describe the particular Vietnam content, or otherwise 
describe any claimed service stressor experiences.  The 
records show that the veteran's treating psychiatrist 
consistently diagnosed him with PTSD since 1999.

The evidence added to the record also includes the reports of 
June 2000 and July 2001 VA psychological examinations.  The 
veteran's reported stressor experiences included shelling of 
his base in Chu Lai; having a bomb explode and destroy a 
runway; participating in convoys that were attacked; 
disposing of corpses in My Lai; witnessing a friend named 
John McPurdy killed by two soldiers playing cowboy with 
pistols; almost being shot by a white soldier the day after 
Martin Luther King Jr. was killed; and witnessing the 
wounding of a soldier named Jackson by another soldier.  
Psychological testing of the veteran was suggestive of 
significant over reporting.  The June 2000 examiner concluded 
that the veteran did not meet the diagnostic criteria for 
PTSD, either in terms of reported stressors or reported 
symptoms.  The July 2001 examiner diagnosed rule out PTSD, 
pending the verification of stressors.  He explained that if 
the My Lai stressor could be verified, it would support a 
diagnosis of PTSD.

The evidence added to the record also includes the transcript 
of the veteran's March 2002 hearing before a hearing officer 
at the RO.  He testified that he served with the 25th 
Ordnance Platoon in Chu Lai, where he delivered ammunition.  
He indicated that Chu Lai was attacked every day.  He 
indicated that on one occasion, a bomber dropped napalm right 
outside of the base.  He described his claimed participation 
in the My Lai massacre clean up.  He also indicated that 
shortly following the death of Martin Luther King Jr., a 
soldier fired in his direction, but instead wounded a soldier 
named Jackson from Compton, California.

Evidence added since the April 1999 rating decision includes 
a September 2003 statement from the United States Armed 
Services Center for Unit Records Research (CURR).  The CURR 
did not comment on any of the veteran's claimed stressors, 
but instead provided the 1967 unit history for the 611th 
Ordnance Company; the Operations Reports for 191st Ordnance 
Battalion (the higher headquarters for the veteran's units) 
for November 1967 to April 1968; and Operational Report- 
Lessons Learned for Americal Division for November 1967 to 
April 1968.  

The unit history indicates that the 611th Ordnance Battalion 
was based in Cam Ranh Bay, and operated Ammunition Storage 
Area (ASA) Alpha.  The Operations Reports show that the 
subordinate units of the 191st Ordnance Battalion (including 
the 611th Ordnance Company and 205th Ordnance Platoon) were 
based in Cam Ranh Bay.  The reports indicate that the 611th 
Ordnance Company ran ASA Alpha during the reporting period.  
The reports note that the 205th Ordnance Platoon was, 
effective February 25, 1968, reassigned from the 191st 
Ordnance Battalion to "USASUPCOM-DNG (PROV)."  The 
Operational Report- Lessons Learned report shows that in 
December 1967, the Chu Lai base was attacked, and in January 
1968 received enemy rocket and mortar fire, destroying an 
ammunition dump.  The base at Chu Lai continued to receive 
attacks from February to April 1968.

The pertinent evidence added to the record since April 1999 
lastly includes the report of a June 2005 VA psychological 
examination of the veteran.  The appellant reported cleaning 
up bodies after a battle in "Chu Lai," receiving enemy fire 
at his base in Chu Lai, and witnessing gunplay between two 
sergeants that resulted in the death of a soldier.  The 
examiner noted that the diagnoses of PTSD in the treatment 
records were not based on a comprehensive assessment of 
history, stressors, or psychological testing in the veteran's 
case.  The examiner also opined that the veteran's clinical 
interview was not consistent with a diagnosis of PTSD.  The 
examiner noted that psychological testing was consistent with 
exaggeration and fabrication, and the examiner diagnosed 
major depressive disorder, as well as "[m]alingering PTSD."  
The examiner noted that the veteran's symptoms did not 
revolve around any mortar attack experiences, but instead 
involved the stressor of disposing of corpses.  The examiner 
concluded that the veteran did not have PTSD. 

The evidence on file at the time of the April 1999 rating 
decision notably did not contain evidence of a confirmed PTSD 
diagnosis.  The evidence added to the record includes VA 
treatment records showing that he reports symptoms with some 
type of Vietnam content, and containing a clear diagnosis of 
PTSD by his treating psychiatrist since 1999.  As such, under 
38 C.F.R. § 3.156 (2001), the Board finds that the VA 
treatment records in particular bear directly and 
substantially upon the specific matter under consideration, 
are not cumulative or redundant, and are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  The veteran's claim of entitlement to service 
connection for PTSD is reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been presented; to this 
extent, the appeal is granted. 


REMAND

As noted in the prior section, while the veteran's treating 
VA psychiatrist has diagnosed him since 1999 with PTSD based 
on symptoms which include Vietnam content, none of those 
treatment records actually describe what, if any, stressor 
experience supports the PTSD diagnosis.  The July 2001 
psychologist is the only VA examiner to suggest that the 
veteran may have PTSD based on a service experience.  He 
indicated that if the My Lai stressor could be verified, it 
would support a diagnosis of PTSD.

Service personnel records show that the veteran served in 
Vietnam from April 1967 to August 1967 as an ammunition 
storage helper with the 611th Ordnance Company, following 
which he was a cook, and that he was transferred to the 205th 
Ordnance Platoon (not the 25th Ordnance Platoon) in January 
1968.  In February 1968, his unit was transferred to the U.S. 
Support Command, DaNang.

The veteran contends that he experienced the following 
stressful events in service: 1) constant enemy attacks on the 
base at Chu Lai; 2) enemy attacks on his convoys; 3) 
witnessing a napalm bomb detonate right outside his base at 
Chu Lai; 4) participation in the disposal of bodies following 
the My Lai massacre; 5) almost being shot by a white soldier 
shortly after the Martin Luther King Jr. assassination; 6) 
witnessing a soldier by the name of Johnson receive a wound 
instead; and 7) witnessing a friend by the name of John 
McPurdy die from a gunshot wound caused by two sergeants 
playing cowboy.

While the RO contacted CURR in order to obtain verification 
of the claimed stressor incidents, CURR's response letter did 
not address any of the claimed stressors.  Instead, CURR 
provided a unit history for the 611th Ordnance Company 
showing that the veteran was based at Cam Ranh Bay (not Chu 
Lai) for 1967; and Operations Reports showing that the 
veteran would have been based in Cam Ranh Bay until at least 
February 25, 1968.  Unfortunately, the CURR did not provide 
the 1968 unit history for the 205th Ordnance Platoon.  It 
therefore remains unclear whether the veteran was ever based 
at Chu Lai.

In short, adequate efforts have not been made to determine 
whether the veteran was stationed at Chu Lai beginning 
February 25, 1968, or to verify stressors 2 through 7 
described above.  Consequently, further development is 
required.

In addition, in connection with his initial claim for service 
connection for PTSD, the veteran indicated that he was 
treated at the "Oakland" VA Medical Center beginning in 
1991.  The Board assumes he is referring to the VA Pittsburgh 
Healthcare System, University Drive Division, which is 
located in the Oakland district of Pittsburgh.  It is unclear 
whether records from that facility have been obtained.  See 
generally Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to his claim of 
entitlement to service connection 
for PTSD.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran which have not been secured 
previously.  In any event, the RO 
should obtain VA medical records for 
the veteran from the VA Pittsburgh 
Healthcare System, University Drive 
Division, for the period from 1991 
to the present.

2.  If the RO is unsuccessful in 
obtaining any private medical 
records identified by the veteran, 
it should inform the appellant and 
his representative of this, and ask 
them to provide a copy of the 
outstanding medical records.  If any 
Federal records are unavailable, the 
RO must prepare a written memorandum 
detailing what actions were untaken 
to secure the records, and an 
explanation why further efforts 
would be futile.

3.  The RO should attempt to obtain 
additional information from the 
veteran concerning the specific 
circumstances of each alleged 
inservice stressor, to include the 
dates (to within 60 days), 
locations, units involved, and, if 
involving combat, the names of 
casualties.  Further identifying 
information concerning any other 
involved individuals, including 
their names, ranks, and units of 
assignment should be requested from 
the veteran.  With any additional 
information provided by the veteran, 
and with the evidence already of 
record, the RO must prepare a 
summary of the veteran's alleged 
service stressors.  This summary 
must be prepared regardless whether 
the veteran provides an additional 
statement, as requested above.  This 
summary, and a copy of the veteran's 
DD 214 and other service personnel 
records should be sent to the United 
States Armed Services Center for 
Unit Records Research.  

The CURR should be provided with a 
copy of any information obtained 
above, and should be asked to 
provide any additional information 
that might corroborate the veteran's 
alleged stressors, particularly with 
respect to his contentions that he 
was stationed at Chu Lai while that 
area received enemy attacks and 
damage from a napalm bomb dropped 
from a plane; that he was exposed to 
enemy attacks while serving on 
convoys; that he participated in the 
disposal of corpses at My Lai the 
day after the March 1968 massacre; 
that he was almost shot by a white 
soldier shortly after the 
assassination of Martin Luther King 
Jr.; and that he witnessing the 
shooting of a soldier by the name of 
Johnson at the time; and that he 
witnessed a friend by the name of 
John McPurdy die from a gunshot 
wound caused by two sergeants 
playing "cowboy."

The CURR should also be requested to 
furnish the unit history and 
operational reports for each unit to 
which the veteran was assigned 
between January and April 1968 for 
the period during which he served 
with such unit.

4.  Upon completion of the above 
development, the RO must determine 
whether credible supporting evidence 
that any service stressor event(s) 
claimed by the veteran actually 
occurred has been received.

5.  If and only if credible 
supporting evidence is obtained of 
any service stressor event(s) 
claimed by the veteran to have 
caused PTSD, the RO should arrange 
for a VA psychiatric examination of 
the appellant to determine the 
nature and etiology of any current 
psychiatric disorders.  All 
indicated studies, tests and 
evaluations deemed necessary should 
be performed.  The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders.  A diagnosis of PTSD 
under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, 
the examiner should identify the 
specific independently verifiable 
stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  

The rationale for all opinions 
expressed should be explained.  The 
claims file, including a copy of 
this REMAND, must be made available 
to the psychiatrist for proper 
review of the medical history.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.

6.  The veteran is hereby notified 
that it is his responsibility to 
report for all examinations and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA 
examination without good cause may 
include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2005).  In 
the event that the veteran does not 
report for any ordered examination, 
documentation should be obtained 
which shows that notice scheduling 
the examination was sent to the last 
known address.  It should also be 
indicated whether any notice that 
was sent was returned as 
undeliverable.

7.  Following completion of the 
foregoing, the RO must review the 
claims folder and ensure that all of 
the foregoing development actions 
have been conducted and completed in 
full.  Thereafter, the RO should 
prepare a new rating decision and 
readjudicate the issue on appeal.  

8.  If the benefit sought on appeal 
is not granted in full the RO must 
issue a supplemental statement of 
the case, and provide the appellant 
and his representative an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any 
further changes in VCAA and any 
other applicable legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


